NESBITT, Judge
(dissenting):
I respectfully dissent from the majority opinion. In my view, the doctrine of res judicata barred Statesman Life Insurance Company (Statesman) from bringing a second motion for relief from judgment on grounds which were different from those raised in its initial motion, because those bases could have been raised in the first motion. Purcell v. Deli Man, Inc., 411 So.2d 378 (Fla. 4th DCA), review denied, 421 So.2d 68 (Fla.1982); Perkins v. Salem, 249 So.2d 466 (Fla. 1st DCA 1971); see Malicoat v. LaChappelle, 390 So.2d 481 (Fla. 4th DCA 1980). Furthermore, the trial court was without authority to entertain the second motion for relief from judgment as a motion for rehearing of the denial of its original motion for relief from judgment. Francisco v. Victoria Marine Shipping, Inc., 486 So.2d 1386 (Fla. 3d DCA), review denied, 494 So.2d 1153 (Fla. 1986); see Atlas v. City of Pembroke Pines, 441 So.2d 652 (Fla. 4th DCA 1983), review denied, 450 So.2d 485 (Fla.1984). Accordingly, I would reverse the trial court’s order granting Statesman’s second motion for relief from judgment.